Citation Nr: 0121413	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  93-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to May 1972. He also had unverified active duty for training 
(ACDUTRA) on various occasions while a member of the reserves 
during the period from September 1972 to June 1992. He had 
verified ACDUTRA service from March 28, 1992 to April 12, 
1992.

This matter initially arose to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In October 1995 the Board remanded the issues of service 
connection for a claimed disorder characterized by high 
cholesterol levels and service connection for hypertension.  
In a November 1997 decision the Board dismissed the claim of 
service connection for a disorder characterized as 
hypercholesterolemia or hyperlipidemia because it no longer 
had jurisdiction as a result of the veteran's having 
withdrawn the appeal as to that matter.  In the November 1997 
Board decision the claim for service connection for 
hypertension was found to be well grounded, within the 
meaning of 38 U.S.C.A. § 5107(a), but that claim was denied 
on the merits.  

The veteran appealed that November 1997 Board decision to 
the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter the Court) which entered an 
Order in March 2000 affirming the dismissal of the claim for 
service connection for a disorder characterized as 
hypercholesterolemia or hyperlipidemia, noting that that 
issue was abandoned inasmuch as that matter was not 
addressed in the brief on appeal.  It was also determined 
that the claim for service connection for hypertension was 
not well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  

However, the appellant appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit which 
entered an Order in September 2000 determining that the 
Court could not consider whether a claim was well grounded 
after the Board had determined that it was.  See Nolen v. 
Gober, 222 F.3d 1356 (Fed. Cir. Aug. 1, 2000).  The case was 
then remanded back to the Court which entered an Order in 
November 2000 stating that it was:

ORDERED that the [VA] Secretary's motion is 
granted and the Board's November 6, 1997 decision 
denying entitlement to service connection for 
hypertension is VACATED and the matter is REMANDED 
for further adjudication.  

Since the case has been returned to the Board, the veteran's 
attorney filed further written argument dated May 7, 2001 
which purports to address not only service connection for 
hypertension but also service connection for a disorder 
characterized as hypercholesterolemia or hyperlipidemia.  
However, the Board's November 1997 decision dismissing that 
claim was, in substance, upheld by the Court.  There is no 
indication in the Federal Circuit's September 2000 Order that 
the Court's March 2000 decision with respect to 
hypercholesterolemia or hyperlipidemia was overruled and, 
indeed, this matter was not addressed in the Court's November 
2000 Order or by the Federal Circuit in its September 2000 
Order.  Thus, that matter is res judicata and the Board no 
longer has jurisdiction over that matter.  Herlehy v. 
Principi, No. 99-1667 (U.S. Vet. App. June 7, 2001) (per 
curiam). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, and for those identified below, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

It is contended that hypertension was incurred during active 
service or incurred or aggravated during ACDUTRA.  While the 
veteran had periods of inactive duty for training (INACDUTRA) 
it is not alleged that hypertension is attributable to any 
period of INACDUTRA.  In this regard, the Board notes that 
service connection is warranted only for injuries or 
residuals of injuries sustained during INACDUTRA and not for 
diseases (e.g., hypertension) incurred or aggravated during 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991 & Supp. 2000).  

The November 2000 Order of the Court indicates that while a 
VA cardiologist in April 1996 did review the claim file and 
provide an opinion, he did not physically examine the veteran 
(although the veteran was subsequently examined by a VA 
physician in August 1996) and the cardiologist had not 
reviewed all service medical records (SMRs) as directed in 
the October 1995 Board remand.  Thus there was not compliance 
with the Board's remand directives.  Generally see Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Further examination 
which compiles with the directives is therefore necessary.  
The Board notes, in this regard, that in the October 1995 
Board remand, it was requested that cardiovascular 
examination be conducted in accordance with VA's Physician's 
Guide for Disability Evaluation Examinations.  However, the 
Physician's Guide, which provided generalized direction for 
the proper conduct of disability examinations, was rescinded 
by the Veterans Health Administration in 1994 and physicians 
at VA facilities no longer have access to either the paper or 
electronic version.  Therefore, the examination should be 
conducted in accordance with currently accepted protocol.  

The veteran's attorney has noted that printed copies of 
service documents contained on microfiche have never been 
made and thus could not have been available in either April 
or August 1996.  Accordingly, the Board has taken the liberty 
of making printed copies of the noted microfiche records and 
these are now filed with the SMRs.  It is also requested that 
a specific opinion be rendered as to whether the veteran was 
properly treated (and it is alleged that treatment in the 
form of medication was needed) for elevated lipids and, if 
not, whether this caused or contributed to the development or 
aggravation of hypertension.  It is also averred that there 
is no authentication that either VA physicians in 1996 were 
Board-certified specialists in cardiovascular medicine.  

Among the veteran's various theories of entitlement is his 
claim that hypertension developed during a period(s) of 
active duty for training, during the time frame from 1988 to 
1992.  In order to assist the examiner in formulating his or 
her opinion, the RO should ensure that all verified periods 
of active duty and active duty for training are brought to 
the attention of the examiner.  

Lastly, the veteran has alleged in the past that there was 
clear and unmistakable error (CUE) in the October 1992 rating 
action which led to this appeal in the denials of service 
connection for hypertension and a disorder characterized as 
hypercholesterolemia or hyperlipidemia.  That matter was 
addressed in the October 1995 and November 1997 Board 
decisions which noted that because the appeal stemmed from 
the October 1992 rating action, these determination were not 
final and that adjudications of CUE, under 38 U.S.C.A. 
§ 5109A (West Supp. 2000); 38 C.F.R. § 3.105(a) (2000), apply 
only when there is a final adjudication.  The practical 
benefits of such inure to the veteran, since review of the 
RO's 1992 rating decision on the basis of CUE would subject 
the veteran to a more stringent legal and evidentiary 
standard and would serve no useful purpose inasmuch as the 
various points cited as errors of fact or law may be fully 
addressed through a de novo review.  Furthermore, a de novo 
review is not limited to consideration under the law in 
effect at the time of the earlier decisions; hence, any 
liberalization of law which has taken place during the 
interim can be applied to the veteran's benefit. See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); OPGCPREC 70-91. 

However, it must be emphasized that the October 1992 rating 
action is now final as to the denial of service connection 
for a disorder characterized as hypercholesterolemia or 
hyperlipidemia.  Thus, if the veteran now wishes to claim CUE 
in the October 1992 rating action as to this denial (of 
service connection for a disorder characterized as 
hypercholesterolemia or hyperlipidemia), either he or his 
attorney must first assert this claim to the RO.  
Alternatively, they may wish to apply to reopen that claim by 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 1991).  In either event, if any such claim is 
denied, any appeal would constitute a separate, new appeal.  
Such an appeal must be initiated and perfected in the normal 
manner before the Board will have jurisdiction.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran of 
the evidence necessary to establish his 
claim.  He should be requested to provide 
identifying information as to any VA or 
private medical treatment or evaluation 
he received for hypertension so that any 
records not previously secured can be 
obtained for inclusion in the claims 
file.  With respect to all sources of 
private clinical evidence the 
requirements of the VCAA should be met.  

2.  The veteran should then be afforded a 
VA examination by a Board-certified 
specialist in cardiovascular medicine.  

The RO should ensure that there is 
certification of the fact that the 
examiner is a Board-certified specialist 
in cardiovascular medicine.  

All indicated tests and studies should be 
performed and all clinical findings 
should be set forth in detail and 
reported in accordance with currently 
accepted examination protocol.  

The claims folder must be made available 
to and reviewed by the examiner prior to 
the examination.  In order that he or she 
might properly address question (e) 
below, the RO should ensure that all 
verified periods of active service and 
active duty for training set forth for 
review by the examiner.  

The RO must ensure that the examiner has 
stated or otherwise indicated that the 
claim file has been reviewed.  

Subsequent to the complete review of the 
claims folder and examination of the 
veteran, the following questions should 
be fully addressed and supporting reasons 
furnished for all responses:   

(a) Does the veteran currently have 
hypertension? 

(b) What was the approximate date of 
onset of hypertension? 

(c) What were the precipitating factors 
in the development of hypertension?

(d) Did, as alleged, any failure to 
properly treat any hyperlipidemia with 
medication, following any failure to 
bring hyperlipidemia under control with 
dietary measures, cause or contribute to 
(1) the development of hypertension, or 
(2) caused an increase in severity beyond 
natural progression of pre-existing 
hypertension?  

(e) Considering the veteran's contentions 
that his hypertension arose during active 
military service or arose or was 
aggravated during his ACDUTRA service, 
and the September 1994 statement of Dr. 
Robert Kitchell, is at least as likely as 
not from a medical standpoint that the 
veteran's hypertension arose during his 
active military service or a period of 
Reserve (ACDUTRA) service, or is 
otherwise etiologically related thereto?  
In the event hypertension is found to 
have existed before his active service or 
any period of ACDUTRA, is it at least as 
likely as not that such disorder 
increased in severity beyond natural 
progression of the disease during the 
period of such service?

All diagnoses or opinions expressed should be 
in terms of the degree of probability, i. e., 
is it as likely as not that the alleged 
relationship exists.  

In making such determination, the 
examiner should consider the length of 
time spent on ACDUTRA during the 
pertinent time frame versus civilian 
time.  

The examiner is requested to adequately 
summarize the relevant medical history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions rendered.  The RO should then 
incorporate the examination findings into 
the claims folder. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


